Case 3:18-cv-11026-MAS-DEA Document 504 Filed 08/20/21 Page 1 of 1 PageID: 16754
                                                                                 CHARLES H. CHEVALIER
                                                                                 Director

                                                                                 Gibbons P.C.
                                                                                 One Gateway Center
                                                                                 Newark, New Jersey 07102-5310
                                                                                 Direct: (973) 596-4611 Fax: (973) 639-6263
                                                                                 cchevalier@gibbonslaw.com




                                                            August 20, 2021

  VIA ECF

  Honorable Douglas E. Arpert, U.S.M.J.
  United States District Court
  District of New Jersey
  Clarkson S. Fisher Building & U.S. Courthouse
  402 East State Street
  Trenton, New Jersey 08608

             Re:         Amgen Inc. v. Sandoz Inc., et al.,
                         Civil Action No.: 18-cv-11026-MAS-DEA (consolidated)

  Dear Judge Arpert:

           We, along with Covington & Burling LLP, and Sidley Austin, LLP, represent Plaintiff Amgen
  Inc. in the above-referenced matter. We write on behalf of all parties to request that the Court direct the
  Clerk’s Office to unseal the following documents: ECF Nos. 362, 364, 368, 383, 405, 441, 458, 460, 462,
  465, and 473. The parties filed these documents under seal out of an abundance of caution. However,
  after conferring with counsel for Defendants, the parties have confirmed that the documents should be
  unsealed and placed on the public docket.

          Please do not hesitate to have Your Honor’s staff contact me with any questions regarding the
  foregoing if we may be of any assistance to the Court. We thank the Court for its consideration and
  continued assistance in this matter.

                                                            Respectfully submitted,

                                                            s/ Charles H. Chevalier
                                                             Charles H. Chevalier

  cc: All counsel of record via ECF and email




  Newark New York Trenton Philadelphia Wilmington                                     gibbonslaw.com
